UNITED STATES DISTRICT COURT DISTRICT OF COLORADO

 

Timothy DiPirro Court File Number

20-cv-01468-RM

Plaintiff,

Vv.
AFFIDAVIT OF SERVICE
Vail Resorts, Inc., et al.
Defendants,

 

State of Colorado ss
County of Denver

I, Lads Aspipall , state that on

(NameYof Server)

\ A ;
| Ay / a / /2020 at {2 : 35 p™ I served the:
(Date df Service) (Time of Servide)

Summons & Complaint; Civil Cover Sheet
upon: The Vail Corporation d/b/a Vail Resorts Management Company
therein named, personally at: Corporation Service Company
1900 West Littleton Boulevard
Littleton, CO 80120

by handing to and leaving with:

} y aden i
Lid, 4 Ly - Service of Process Specialist

(Name of “ME Person with whom the documents were left)

at Corporation Service Company, the Registered Agent for The Vail Corporation d/b/a Vail
Resorts Management Company, expressly authorized to accept service of process for same, a true
and correct copy thereof.

I declare under penalty of perjury that this information is true.

tif f" :
Dated: 5 /2- 7 /2020 Vow

(StGnatur@ of SanveE)

Lbea|y. Asp inkl

(Printed Name ofServer)

 

* Service was completed by an independent contractor retained by Metro Legal Services, Inc.

LA a Metro? LEGAL

legal support specialists since 1969

Serial # GUSGL 239839 1361
330 2nd Avenue South, Suite 150

e = Minneapolis, MN 55401
Re: 6096-001 (800) 488-8994

== www.metrolegal.com
